APPEALS OF CLARENCE E. POPE AND MRS. CLARENCE E. POPE.Pope v. CommissionerDocket Nos. 2151, 2500.United States Board of Tax Appeals3 B.T.A. 595; 1926 BTA LEXIS 2617; February 4, 1926, Decided Submitted October 7, 1925.  *2617  Value of buildings determined for purpose of fixing a reasonable allowance for depreciation.  H. F. Driemeyer, Esq., for the taxpayers.  Robert A. Littleton, Esq., for the Commissioner.  ARUNDELL*595  Before STERNHAGEN, LANSDON, and ARUNDELL.  The appeals of the taxpayers named above were heard together.  The appeal of Clarence E. Pope is from the determination by the Commissioner of additional income taxes for the calendar years 1919, 1920, and 1921, in the amount of $713.41.  The appeal of Mrs. Clarence E. Pope is from the determination by the Commissioner of additional income taxes for the year 1921 in the amount of $66.25.  The question involved is the amount of depreciation allowable on certain buildings located in East St. Louis, Ill.  The rates of depreciation were not in dispute, but only the value of the buildings.  At the hearing the taxpayers called several witnesses to testify as to the value of the buildings, apart from the land, as of the date of the acquisition of the property by Clarence E. Pope in 1914.  FINDINGS OF FACT.  During the year 1914, Clarence E. Pope acquired by purchase certain improved property, more particularly*2618  described as Lots 51 and 52, Block 3 of Second St. Claire Subdivision, City of East St. Louis, St. Claire County, Ill.  For this property he paid the sum of $80,000.  The property is located on the corner of Broadway and Collinsville Avenue, which was, in 1914, and now is, one of the principal business corners of the City of East St. Louis.  At the *596  time of purchase, all of the property was improved with frame buildings and one brick building.  The brick building fronted on Collinsville Avenue and was 25 feet wide.  The buildings contained five stores, which were rented at the time of purchase for $875 per month.  The rent received for these stores has never been less than that amount.  The buildings were constructed more than 30 years ago.  In 1910, the store in the corner building was substantially reconstructed by tearing out and removing the roof and the side walls, and a new store was constructed, which was 25 by 56 feet in dimensions.  Repairs were made from time to time upon the buildings.  The fair value of the buildings, at the time of their purchase by Clarence E. Pope in 1914, was $30,000, the value of the brick building being $5,000 and the value of the frame*2619  buildings being $25,000.  On October 13, 1920, the taxpayer, Clarence E. Pope, deeded to his wife a three-fourths interest in the property.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact and the following opinion.  Final determination will be settled on 15 days' notice, in accordance with Rule 50.  The rates of depreciation heretofore used by the Commissioner should be applied.  OPINION.  ARUNDELL: The taxpayer, Clarence E. Pope, claimed in his returns for the years in question that a valuation of $5,000 should be placed on the brick building located on the property, for the purpose of depreciation, and this valuation was conceded to be correct and was used by the Commissioner in making his determination.  The evidence clearly establishes the fair market value of the buildings, both brick and frame, to be $30,000 at the time of the purchase of the property in 1914.  No evidence was introduced as to the value of the property at the date of acquisition by Mrs. Pope of a three-fourths interest therein.  It therefore becomes necessary to approve the Commissioner's determination in the appeal of Mrs. Clarence E. Pope.